--------------------------------------------------------------------------------

NCA NUCLEAR INC.
Suite 201, 15710 West Colfax Avenue
Golden, CO 80401 USA


August 20, 2009


Strathmore Resources (US) Ltd.
2420 Watt Court
Riverton, WY USA 82501


Attention: David Miller, Chief Executive Officer & Steven Khan, President

American Uranium Corporation
600 17th Street Suite 2800 South
Denver, CO, 80202-5428 USA

Attention: Robert Rich, President

Re: Purchase and Sale of AUC LLC (“AUC”) and Related Assets

We write further to our recent discussions regarding a transaction involving:

(a)

the sale of AUC, a Delaware company and a wholly owned subsidiary of Strathmore
Resources (US) Ltd., holding together with certain cash assets, the mineral
rights and claims representing the mineral property known as the Reno Creek
Property, as more particularly described in Schedule “A” hereto (the “Property
”) by Strathmore Resources (US) Ltd. (“Strathmore”), a wholly owned subsidiary
of Strathmore Minerals Corp., to NCA Nuclear Inc. (“NCA”), a wholly owned
subsidiary of Bayswater Uranium Corporation (“Bayswater”);

    (b)

the sale of all associated claims, leases, option agreements, licenses, permits,
permit applications and other documents evidencing title or licenses in respect
to the Property; all documents and information concerning exploration,
development and mining activities, including but not limited to, electronic and
hard copy files, reports, data and all information relating to feasibility,
engineering, metallurgical and economic studies, environmental permits and
environmental permit applications, geological, geochemical, geophysical,
drilling and sampling data, and equipment in respect to the Property as set
forth in Schedule “B” hereto (collectively the “STM Assets”) by Strathmore to
NCA; and


(c)

the assignment of all of Strathmore’s rights and obligations pursuant to an
option and joint venture agreement dated August 20, 2007 (the “Option
Agreement”) and pursuant to the limited liability company operating agreement of
AUC, dated January 3, 2008 (the “Operating Agreement”, and collectively with the
Option Agreement, the “ AUC Agreements”) between Strathmore and American Uranium
Corporation (“ American Uranium”) (collectively with NCA and Strathmore, the
“Parties”) to NCA; and

    (d)

the subsequent termination of the AUC Agreements by NCA and American Uranium and
the acquisition of certain assets and rights to the Property of American Uranium
by Bayswater

Page 1 of 43

--------------------------------------------------------------------------------

pursuant to a letter agreement between American Uranium and Bayswater (the
“Purchase Agreement”).

The purpose of this binding letter agreement (the “Agreement”) is to set forth
the terms of a transaction under which NCA will acquire all of the outstanding
membership interest of AUC and the STM Assets from Strathmore (the
"Transaction"), with the consent and cooperation of American Uranium.

The Parties intend that a formal LLC purchase agreement (the “LLC Purchase
Agreement”) will be completed and executed within 60 days of the date of
execution of this Agreement and the Parties hereto agree to work together in
good faith toward completion of the LLC Purchase Agreement. Pending completion
and execution of the LLC Purchase Agreement, the Parties agree that this
Agreement shall be binding upon all the Parties.

1.

Purchase

    1.1

Purchase – Strathmore hereby agrees to sell all of its right, title and interest
in all of the issued and outstanding membership interest of AUC (the “LLC
Interest”) and the STM Assets to NCA on the terms set out herein.

    1.2

Assignment – Strathmore shall grant, assign and set over unto NCA as of the
Closing Date (the “Assignment”), all of its right, title, benefit and interest
in, under and to the AUC Agreements, to have and to hold with full power to NCA
to take all such measures for the enjoyment of the rights under the AUC
Agreements as Strathmore might take. The AUC Agreements shall be accepted by NCA
subject to all of the obligations and liabilities of Strathmore under the AUC
Agreements, and NCA hereby expressly assumes and undertakes to pay, satisfy,
discharge, perform and fulfil all of the obligations and liabilities of
Strathmore under the AUC Agreements as fully and to the same extent as if
Strathmore had been an original party to the AUC Agreements, subject to the
consent of American Uranium to the Assignment and the completion of the
Transaction.

    1.3

Purchase Price – The purchase price for the LLC Interest, the STM Assets and the
Assignment shall be US$30,000,000, of which US$250,000 shall be paid by NCA to
Strathmore upon execution of this Agreement as a non-refundable deposit (the
“Deposit”) and the balance of which, being US$29,750,000 shall be paid to
Strathmore at Closing (as hereinafter defined) or held in trust or escrow and
payable to Strathmore in accordance with the LLC Purchase Agreement.

    1.4

Cooperation of American Uranium – In consideration of entering into the Purchase
Agreement and in exchange for Strathmore’s agreement to suspend all obligations
of American Uranium under the AUC Agreements pending closing of the Transaction,
including any advances of capital contributions or transfer of data or permits,
as may be required to maintain the AUC Agreements in good standing prior to the
Closing, pursuant to Article 8 herein, American Uranium agrees to cooperate and
covenant pursuant to the terms of this Agreement.

    2.

Due Diligence

    2.1

Due Diligence - This Agreement and the Acquisition are subject to NCA having a
period from the date of this Agreement until the Closing Date to conduct a due
diligence review of AUC,

Page 2 of 43

--------------------------------------------------------------------------------


the Property and the STM Assets (the “Due Diligence Review”). During such
review, Strathmore and American Uranium will make all information, including,
but not limited to, such technical data, studies and title documents it holds on
AUC, the Property and the STM Assets available to NCA for review at Strathmore’s
office in Riverton, Wyoming, and will provide NCA with access to the Property
for the purposes of such review. NCA shall review all data held by or under the
control of Strathmore at Strathmore’s Riverton, Wyoming office. The Parties
agree to work together to ensure NCA reasonable access for its Due Diligence
Review. NCA may request copies of any data made available from Strathmore.
However, it shall be in Strathmore’s sole discretion whether or not to provide
such copies. At the end of the Due Diligence Review, NCA may in its sole
discretion decide:

      (a)

not to proceed with the Transaction, and in such case NCA will provide to
Strathmore and American Uranium written notice of such decision and this
Agreement will then terminate and the parties will have no further obligations
to each other and Strathmore shall retain the Deposit; or

      (b)

to proceed with the Transaction and in such case, the Deposit shall be credited
toward the Purchase Price.

      2.2

Strathmore Bound to Letter During Due Diligence Review – Notwithstanding that
the Due Diligence Review leaves discretion in NCA to be bound to the Agreement
or not and to complete the Transaction or not, Strathmore agrees that in
consideration of the Deposit paid to Strathmore by NCA upon the acceptance of
this Agreement by NCA (the receipt and sufficiency whereof is hereby
acknowledged by the parties, and is acknowledged not to be a deposit and will
not be refundable), Strathmore will be bound by this Agreement during the Due
Diligence Review (and afterwards in accordance with section 2.1 (b)), and will
not be able to revoke or withdraw its acceptance of the terms of this Agreement
during such time, and for certainty Strathmore agrees that upon the satisfaction
of NCA’s Due Diligence Review within the time herein set out, Strathmore will
continue to be bound by the Agreement in accordance with the terms hereof.

      2.3

Preliminary Due Diligence - As soon as reasonably practicable following the
execution of this Agreement, Strathmore agrees to allow NCA to visit
Strathmore’s Riverton, Wyoming office, at mutually agreeable times and dates, to
view the following:

      (a)

All financial information pertaining to AUC LLC;

      (b)

Current National Instrument 43-101 Technical Reports concerning the Property;

      (c)

Minute books and corporate records of AUC;

      (d)

All material agreements of AUC or pertaining to the Property;

      (e)

All technical and geological information concerning the Property, including,
without limitation, copies of all permits, licenses or claims pertaining to land
title status of the Property;

      (f)

All environmental permits and permit applications relating to the Property; and

Page 3 of 43

--------------------------------------------------------------------------------


  (g)

Such other materials and information as NCA may reasonably request in connection
with the Transaction.


2.4

Access to Information - Upon acceptance of this Agreement and until the earlier
of the Closing Date or the Termination Date (as defined herein), Strathmore and
American Uranium will allow NCA and their authorized representatives, including
legal counsel and consultants, access to review all information, books or
records relevant to AUC, the Property and the STM Assets at Strathmore’s
Riverton, Wyoming office for the purpose of completing due diligence
investigations and for the completion of the Transaction. Each of the Parties
agree that all information and documents so obtained will be kept confidential
in accordance with and subject to that Confidentiality Agreement entered into
between AUC and NCA of May 27, 2009 (the “Confidentiality Agreement”) and the
contents thereof will not be disclosed to any person, except as provided in that
Confidentiality Agreement and in that Non-Disclosure and Confidentiality
Agreement entered into between American Uranium and NCA of May 26, 2009 (the “
Non-Disclosure and Confidentiality Agreement”), without the prior written
consent of each of the other Parties.

      3.

Closing

      3.1

Closing - The completion of the Transaction (the “ Closing”) will be at the
offices of Armstrong Simpson 2080 – 777 Hornby Street, Vancouver, British
Columbia, or such other place or date as may be mutually agreed by the Parties,
at 10:00 a.m. (Vancouver time) on the earlier of the 2nd business day after
receipt of all necessary, shareholder and regulatory approvals and satisfaction
and waiver of all applicable conditions precedent or the date which is 120 days
from the date of this Agreement or such later date as the Parties may agree upon
in writing (the “Closing Date ”).

      4.

Conditions Precedent

      4.1

Conditions Precedent NCA - In addition to any other conditions precedent
contained in this Agreement, the completion of the Transaction shall be subject
to the following conditions precedent which conditions precedent being waived or
satisfied by NCA prior to the Closing Date:

      (a)

the representations and warranties of the Parties contained in the LLC Purchase
Agreement shall be deemed to have been made again on the Closing Date and shall
then be true and correct as of that date;

      (b)

other than activities in the regular course of business, no material adverse
change shall have occurred in the business, assets, liabilities, results,
financial condition, affairs or prospects of either AUC or the Property from the
date hereof to the Closing Date;

      (c)

as of the Closing Date and except as disclosed to the Parties or as set forth in
the AUC Agreements, no person shall have any right, agreement, warrant, option
or commitment, present or future, contingent or absolute, or anything capable of
becoming a right, agreement or option with the passage of time or the occurrence
of any event or otherwise:

     

(i)         for any interest in and to the Property;

Page 4 of 43

--------------------------------------------------------------------------------


  (ii)

to require AUC to issue any further or other membership interest or any other
security or other instrument convertible or exchangeable into a membership
interest or to convert or exchange any security or other instrument into or for
a membership interest in AUC; or

          (iii)

to require AUC to purchase, redeem or otherwise acquire any of the membership
interests of AUC.

          (d)

NCA’s parent company, Bayswater Uranium Corporation (“Bayswater”), shall have
completed a financing to raise gross proceeds of a minimum of US$36,000,000 (the
“Financing”), of which US$30,000,000 shall be designated for the Purchase Price,
as set forth in Section 1.3 of this Agreement, and US$6,000,000 shall be
designated for working capital;

          (e)

NCA shall have obtained audited financial statements for AUC, as required by and
acceptable to applicable regulatory authorities;

          (f)

Bayswater and American Uranium shall have entered into and completed the
Purchase Agreement on or before the Closing Date;

          (g)

satisfactory completion of the Due Diligence Review by NCA per Section 2.1(b);

          (h)

receipt by NCA of a legal opinion respecting the Property, AUC and such other
matters as NCA may require, in form and substance satisfactory to NCA, acting
reasonably;

          (i)

as at the Closing Date, there being no legal proceeding or regulatory actions,
investigation or proceedings against or threatened against either of AUC or the
Property, except as disclosed in the LLC Purchase Agreement and any applicable
schedules thereto;

          (j)

there being no prohibition at law against the consummation of the Transaction;

          (k)

material compliance by each of Strathmore and American Uranium with the terms of
this Agreement and the LLC Purchase Agreement;

          (l)

there shall be no material breach of the covenants of either of Strathmore or
American Uranium contained herein or in the LLC Purchase Agreement; and

          (m)

receipt of all necessary governmental and regulatory approvals in respect of the
Transaction, including but not limited to, the approval of the TSX Venture
Exchange (the “TSX-V”) and any required shareholder approvals.

The above conditions are for the sole benefit of NCA and if they are not
fulfilled and/or performed on or before the Closing Date, then NCA may waive any
such condition without prejudice to the fulfillment and/or performance of any
other condition or conditions or in the alternative, NCA may withdraw from this
Agreement without further liability or obligations on the part of NCA, without
any prejudice to any of the remedies which NCA may have hereunder or at law,
provided however that Strathmore shall retain the Deposit.

Page 5 of 43

--------------------------------------------------------------------------------


4.2

Conditions Precedent American Uranium - The completion of American Uranium’s
agreement and obligations pursuant to this Agreement shall be conditional upon
the execution and completion of the Purchase Agreement, which shall be entered
into on the same day as the date of the execution of this Agreement, and upon
receipt of all necessary government and regulatory approvals in respect of the
Transaction, as well as approval of American Uranium’s shareholders.

      5.

Release of Liability to Strathmore

      5.1

NCA agree to release Strathmore and American Uranium from any and all liability
associated with the actions of American Uranium pertaining to the data obtained
from Power Resources Inc. (“PRI”). The Parties acknowledge and agree that in
accordance with American Uranium's October 9, 2007 purchase Agreement and
November 21, 2007 bill of sale with PRI, American Uranium picked up the data
package at PRI's Casper, WY office on Wednesday November 21, 2007. At this time
the entire data package conveyed by PRI to American Uranium is being stored at
Strathmore's Riverton, Wyoming office..

      6.

Representations and Warranties

      6.1

Mutual Representations: Each of the Parties to this Agreement and AUC hereby
represent and warrant to the other that:

      (a)

it has been duly incorporated and is a valid and subsisting body corporate under
the laws of its jurisdiction of incorporation;

      (b)

it has duly obtained all necessary governmental, corporate and other
authorizations for its execution and performance of this Agreement, and the
consummation of the transactions contemplated herein will not, with the giving
of notice or the passage of time, or both, result in a breach of, constitute a
default under, or result in the creation of any encumbrances on its assets under
the terms or provisions of any law applicable to it, its constating documents,
any resolution of its directors or shareholders or any indenture, agreement or
other instrument to which it is a party or by which it or its assets may be
bound;


  (c)

no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, its dissolution or winding up or the
placing of it in bankruptcy or its subjection to any other law governing the
affairs of bankrupt or insolvent persons; and

        (d)

it has full right, power and authority to enter into and accept the terms of
this Agreement and to carry out the transactions contemplated herein.


6.2

Representations and Warranties of Strathmore – Strathmore hereby represents and
warrants as follows:

      (a)

To the best of Strathmore’s knowledge, the STM Assets, amongst other things,
represent all of the data, environmental permits or permit applications,
information and equipment concerning the Property and AUC Agreements and held in
the name of Strathmore or within its control and ownership relating to the
Property;

Page 6 of 43

--------------------------------------------------------------------------------


(b)

To the best of Strathmore’s knowledge and except as otherwise disclosed by
Strathmore to NCA in writing prior to the date of this Agreement, the mineral
claims comprising the Property have been validly staked and are now duly
recorded pursuant to the laws of the State of Wyoming and the United States of
America and the maintenance fees are current and the claims are shown as being
active; and all lease and lease option agreements and any other form of land
tenure in respect to the Property are in good standing, except as otherwise
disclosed in the Schedules;

      (c)

AUC is the recorded, or will be on Closing, and beneficial owner of a 100%
mineral interest in and to the Property, free and clear of liens, charges or
encumbrances, including but not limited to environmental liabilities, with the
exception of the AUC Agreements;

      (d)

To the best of Strathmore’s knowledge, Strathmore owns and possesses good
marketable title to the LLC Interest and is the registered and beneficial holder
of the LLC Interest, free and clear of all encumbrances, and AUC owns and
possesses good marketable title to the Property and is the registered and
beneficial holder of the Property, free and clear of all encumbrances;

      (e)

Strathmore is the sole registered and beneficial member of AUC, subject to
American Uranium’s rights pursuant to the AUC Agreements;

      (f)

on Closing there will be no options, warrants or other convertible securities
issued or outstanding which entitle the holder to acquire any membership
interest or any other securities of AUC, with the exception of the AUC
Agreements;

      (g)

Strathmore has the exclusive right to receive 100% of the proceeds from the sale
of minerals, metals, ores or concentrates removed from the Property and no
person, firm or corporation is entitled to any royalty or other payment in the
nature of rent or royalty on such materials removed from the Property or is
entitled to take such materials in kind, subject to the AUC Agreements or as
disclosed in writing by Strathmore to NCA;

      (h)

to the best of Strathmore’s knowledge, information and belief, there are no
actual, alleged or potential adverse claims, challenges, suits, actions,
prosecutions, investigations or proceedings against or to the ownership of or
title to the Property, nor to the best of Strathmore’s knowledge is there any
basis therefor;

      (i)

AUC is not a party to nor bound by any outstanding material agreement, contract
or commitment relating to any of its assets which has not otherwise been
disclosed to NCA and AUC is in good standing with respect to its obligations to
each of the material agreements to which it is a party; and

      (j)

AUC has no outstanding indebtedness or any liabilities or obligations, financial
or otherwise, (whether accrued, absolute, contingent or otherwise) that have not
been disclosed to NCA.

      6.3

Representations and Warranties of Strathmore, American Uranium regarding AUC and
the Property – Strathmore, American Uranium and AUC hereby represent and warrant
that the AUC Agreements are in good standing, with the exception that Strathmore
has not yet

Page 7 of 43

--------------------------------------------------------------------------------


completed the transfer of title to certain portions of the Property or STM
Assets to AUC as required pursuant to the AUC Agreements..

      6.4

No Other Representations or Warranties – Neither Strathmore nor American Uranium
makes any representations or warranties whatsoever concerning the existence,
nature, location, amount or value of any mineralization, mineral reserves or
resources or whether any necessary permits can be obtained in a timely manner or
whether any mining can be done economically or as to the cost or time required
to refurbish, restart or operate and maintain a project. Neither Strathmore nor
American Uranium makes any representations or warranties as to any impact on
unpatented mining claims from any changes to the General Mining Act of 1872 or
other applicable laws.

      6.5

Representations and Warranties in LLC Purchase Agreement – In the LLC Purchase
Agreement:

      (a)

Strathmore and American Uranium will make the representation and warranty as set
out in section 6.3;

      (b)

Strathmore will make the representations and warranties as set out in section
6.2, as well as other reasonable representations and warranties dealing with the
title to the LLC Interest and the Property, environmental matters, or otherwise,
as requested by NCA;

      (c)

American Uranium will make such reasonable representations concerning the
Property and AUC Agreements as it may make based on its limited involvement in
the operation of the Property, and

      (d)

NCA will make the representations and warranties as set out in section 6.1, as
well as other reasonable representations and warranties dealing with the
Transaction or otherwise, as requested by Strathmore and American Uranium.

      7.

Covenants

      7.1

Covenants during term of this Agreement - Strathmore and American Uranium hereby
covenant with and to NCA that until earlier of the Termination Date (as
hereinafter defined) and the Closing Date:


  (a)

they will provide NCA with access to all information, including but not limited
to land tenure, environment permits and applications and technical data,
relating to the STM Assets in Strathmore’s, American Uranium’s or AUC’s
possession or over which Strathmore, American Uranium or AUC has control
relating to exploration and development activities on and pursuant to the Area
of Interest as provided in paragraph 13.1 and AUC Agreements of the Property;

        (b)

they will allow NCA access to the Property for the purpose of carrying out due
diligence and evaluation activities;

        (c)

Except as otherwise noted in this Agreement, including work done in an effort to
consolidate all assets and Property in AUC, neither Strathmore, American Uranium
nor AUC will deal, or attempt to deal with its right, title and interest in and
to the

Page 8 of 43

--------------------------------------------------------------------------------


 

Property in any way that would or might affect the right of NCA to become
absolutely vested in a 100% interest in and to the Property, free and clear of
any liens, charges and encumbrances;       (d)

Strathmore shall ensure that the Property and STM Assets, not already held in
the name of AUC, shall be transferred into the name of AUC and shall bear the
costs of same, on or before the Closing Date; except that the Parties agree that
pursuant to Strathmore’s agreements in reference to the Moore Option to Lease
Agreement dated February 10, 2009 and McCullough Option to Lease Agreement dated
February 9, 2009 that transfer of such shall occur upon exercise of the option
in both cases after February 10th and 9th respectively of either 2010 or 2011 at
the discretion of NCA as to timing of exercise of the said options and that
Strathmore agrees to work in good faith with NCA to assist in the transfer of
such agreements into AUC and shall bear the costs of same;

      (e)

On or before the Closing Date, Strathmore will ensure that any American Uranium
shares held by AUC on behalf of Strathmore will be transferred to Strathmore at
no cost and free and clear of any federal, state or other tax liability to AUC
and NCA; and

      (f)

Notwithstanding Section 8 of this Agreement, until the earlier of the Closing
Date and the Termination Date, Strathmore and American Uranium shall ensure the
Property is kept in good standing.

      8.

AUC Agreements

      8.1

Suspension of AUC Agreements - Strathmore and American Uranium covenant and
agree to suspend all obligations of American Uranium under the AUC Agreements
pending closing of the Transaction, including any advances of capital
contributions or transfer of data or permits as may be required to maintain the
AUC Agreements in good standing prior to the Closing, and shall not pursue any
termination or other remedies in respect of same during the term of this
Agreement or the LLC Purchase Agreement.


8.2

PRI Data – Strathmore and American Uranium covenant and agree that pending
closing of the Transaction, American Uranium shall not sell, deal, encumber, or
attempt to deal in any way that might affect Strathmore or AUC’s interests, with
its right, title, or interest in and to any data it controls or owns regarding
the Property, with the exception of any transaction American Uranium may enter
into with Bayswater or NCA, provide however, that such a transaction shall be
conditional upon the completion of this Transaction.

    8.3

Maintenance of the Property and AUC - All ongoing expenditures in order to
maintain claims and land agreements respecting the Property in good standing
pursuant to the AUC Agreements, and all work done by Strathmore on behalf of
AUC, in the general course of business (including but not limited to work to
advance any project permits), or regarding the Property shall be paid with the
cash currently on deposit in AUC as of the date of this Agreement, which funds
have been advanced as capital contributions to AUC by American Uranium pursuant
to the terms of the AUC Agreements.

    8.4

Recommencement of AUC Agreements - In the event the Closing does not occur,
Strathmore and American Uranium agree that American Uranium’s obligations under
the AUC

Page 9 of 43

--------------------------------------------------------------------------------


Agreements will be suspended for a period of 30 days, commencing on the next
business day following the Termination Date (as hereinafter defined) .

    8.5

Consulting Agreements with Bayswater – Strathmore acknowledges that American
Uranium will, pursuant to the terms of the Purchase Agreement, enter into a
consulting agreement (the “ Consulting Agreement”) with Bayswater to provide
services to Bayswater in facilitation of the completion of this Transaction.
Strathmore confirms that it does not object to the Consulting Agreement or
American Uranium’s participation or involvement in the Transaction as providing
services pursuant to the Consulting Agreement and further agrees that the
entering into by American Uranium of the Consulting Agreement does not result in
American Uranium breaching any provision of the AUC Agreements, provided however
that the Consulting Agreement shall terminate in the event that this Agreement
is terminated.

    9.

Formal Agreement

    9.1

LLC Purchase Agreement - The Parties agree that the Transaction will be the
object of the formal LLC Purchase Agreement under the same or reasonably similar
terms as set out above and further defining the above terms as may be necessary
to complete the LLC Purchase Agreement. For greater certainty, the LLC Purchase
Agreement will include customary representations and warranties in respect of
the Parties and their respective businesses, certain indemnities regarding
operations on the Property prior to and following the completion of the
Transaction and other terms and conditions as would typically be provided for in
a transaction of this nature. Additionally, at Strathmore’s request, acting
reasonably, the LLC Purchase Agreement may contain terminology meant to minimize
Strathmore’s tax consequences from the Transaction, including but not limited
to, terminology creating an installment sale, provided however that such request
shall not adversely effect American Uranium and its rights and opportunities to
the allocation of taxable income and losses in accordance with Section 4.3 of
the Operating Agreement. The LLC Purchase Agreement shall also contain such
other terms, conditions and agreements to which the Parties hereto may
reasonably request and agree in order to complete the transactions contemplated
in this Agreement.

    10.

Confidentiality and Public Disclosure


10.1

Confidentiality - No disclosure or announcement, public or otherwise, in respect
of this Agreement or the transactions contemplated herein will be made by any of
the Parties without the prior approval of each of the other Parties as to
timing, content and method, hereto, provided that the provisions of this section
will not prevent any Party from making, after consultation with each other
Parties, such disclosure as its counsel advises is required by applicable law or
the rules and policies of the TSX -V and SEC.


10.2

Press Releases - Following the execution of this Agreement and until the earlier
of the Termination Date or the Closing Date, no public press release in relation
to any matter shall be issued by the Parties concerning the Transaction without
reasonable notice to, and the prior consent of the other Parties (such consent
not to be unreasonably withheld), provided that the provisions of this section
will not prevent any Party from making, after consultation with each of the
other Parties, such disclosure as its counsel advises is required by applicable
law or the rules and policies of the TSX -V and SEC and any press release so
issued shall conform in all respects with applicable securities laws.

Page 10 of 43

--------------------------------------------------------------------------------


10.3

Disclosure - Unless and until the transactions contemplated in this Agreement
have been completed, or the Termination Date, except with the prior written
consent of each of the other Parties, each of the Parties hereto and their
respective employees, officers, directors, shareholders, agents, advisors and
other representatives will hold all information received from each other Party
in strictest confidence, except such information and documents available to the
public or as are required to be disclosed by applicable law. All such
information in written form and documents will be returned to the Party
originally delivering them in the event that the transactions provided for in
this Agreement are not consummated.

      10.4

Confidentiality Agreements – The rights and obligations of the Parties pursuant
to the Confidentiality Agreement and Non-Disclosure and Confidentiality
Agreement shall continue to remain in full force and effect during the term of
this Agreement until terminated pursuant to their terms.

      11.

Termination

      11.1

Termination - This Agreement shall terminate on the date ("Termination Date")
any of the following occurs:

      (a)

by mutual written agreement of the Parties;

      (b)

by written notice of NCA to the Parties pursuant to Section 2.1(a) that it has
determined as a result of its Due Diligence Review it is not prepared to
complete the Transaction;

      (c)

by written notice of a Party to the other Parties if the LLC Purchase Agreement
is not executed on or before 5:00 pm (Vancouver Time) on the date which is 60
days from the date of execution of this Agreement or such later date as the
Parties may agree upon in writing; provided such Party providing notice (the
“Terminating Party”) was proceeding with the Transaction in good faith and the
inability to complete the LLC Purchase Agreement within such period was not due
to any act or omission of the Terminating Party, but instead the other Parties
not acting in good faith; or

      (d)

automatically if the Transaction is not closed on or before 5:00 pm (Vancouver
Time) on the date which is 120 days from the date of this Agreement or such
later date as the Parties may agree upon in writing.

     

Upon termination of the Agreement, the Parties shall have no further obligations
hereunder, except as stated in Article 10 of this Agreement, the Confidentiality
Agreement and the Non Disclosure and Confidentiality Agreement, both of which
shall survive any such termination.

      11.2

Non- Solicitation – Strathmore shall immediately terminate and cause to be
terminated all solicitations, initiations, encouragements, discussions and
negotiations with any other parties conducted within the six month period prior
to the date hereof by Strathmore, or its respective officers, directors,
employees, financial advisors, legal counsel, representatives or agents (the
“Representatives”), with respect to any Alternative Transaction. Strathmore
shall promptly send a letter to all parties who have entered into
confidentiality agreements with such party in connection with a proposed
Alternative Transaction within the six month

Page 11 of 43

--------------------------------------------------------------------------------

period prior to the date hereof, requiring all materials provided to such
parties to be destroyed or returned to Strathmore, or its agents or advisors.

In this Article 11, Alternative Transaction means a proposal or offer by a third
party, whether or not in writing, to acquire in any manner, directly or
indirectly, beneficial ownership of AUC or the LLC Interest or the Property, in
whole or in part, whether by arrangement, amalgamation, merger, consolidation or
other business combination, by means of sale of any membership interest of AUC,
tender offer or exchange offer, disposing, optioning or transferring the rights
to any the Property, or similar transaction involving AUC, including without
limitation any single or multi-step transaction or series of related
transactions, (other than the transactions contemplated by this Agreement).

Additionally, Strathmore shall not authorize or permit any of its
Representatives (including, without limitation, lawyers and accountants),
directly or indirectly, without the prior approval of NCA, to:

  (a)

initiate contact with or solicit or enter into or knowingly encourage or
participate in any discussions or negotiations with any person concerning any
possible Alternative Transaction;

        (b)

furnish any non-public financial or business information to any person in
connection with any Alternative Transaction proposal to Strathmore;

        (c)

accept, recommend, approve or enter into any agreement to implement an
Alternative Transaction; or

        (d)

release any party from confidentiality or standstill agreements between
Strathmore and such party regarding an Alternative Transaction or amend such
agreement;

and Strathmore will notify NCA immediately if any discussions or negotiations
are sought to be initiated or any such information is requested with respect to
an Alternative Transaction or potential Alternative Transaction. Strathmore
shall ensure that its Representatives are aware of the provisions of this
Section.

Notwithstanding anything to the contrary contained herein, if Strathmore or NCA
terminates this Agreement pursuant to this Article 11, the exclusive dealing
provisions of this Section 11.2 shall be terminated and Strathmore shall,
immediately upon such termination, be permitted to pursue an Alternative
Transaction.

11.3

Superior Offers – Notwithstanding section 11.2 above, if, during the term of
this Agreement, Strathmore receives any other unsolicited bona fide superior
written offers for AUC or the Property, which are more advantageous to
Strathmore and which Strathmore’s board of directors has a fiduciary
responsibility to review and consider (a “Superior Offer”), Strathmore shall
notify NCA of such Superior Offer in writing, including the identity of the
offeror and the terms of the offer and shall provide NCA with any other
information with respect thereto as may be reasonably required by NCA, NCA shall
have seven (7) days in which to complete this Transaction or elect to meet the
terms of the Superior Offer. If NCA elects to meet the terms of the Superior
Offer, it shall have the greater of 120 days from the date of this Agreement or
90 days from its agreement to meet the terms of the Superior Offer to complete
the Transaction. If NCA is unable to complete the Transaction or meet the
Superior Offer within 7 days of notification of same, Strathmore may, at its
option,

Page 12 of 43

--------------------------------------------------------------------------------


terminate this Agreement. The LLC Purchase Agreement shall contain provisions
pursuant to which Strathmore and NCA shall determine the cash value of any
Superior Offers containing any non-cash consideration.

   

11.4

Break Fee – In the event that Strathmore terminates this Agreement pursuant to
Section 11.3 above, the Deposit shall become refundable to NCA immediately and
Strathmore shall pay to NCA US$250,000 as a break fee (the “Break Fee”) to
properly compensate NCA for its expenses and enterprise time in furtherance of
affecting the completion of the Transaction that will be lost due to the
break-up of the Transaction pursuant to Section 11.3. Notwithstanding the
foregoing, the requirement of Strathmore to pay the Break Fee shall only apply,
provided that NCA has been proceeding with the Transaction in good faith and
there has been no material adverse effect in the affairs of NCA. The refund of
the Deposit and the payment of the Break Fee pursuant to this Section 11.4 shall
be due within five business days of the written notice of termination provided
by Strathmore pursuant to Section 11.3.

    12.

Assignment

    12.1

NCA may assign all or part of its rights under this Agreement or the LLC
Purchase Agreement to one of its Affiliates. Otherwise, this Agreement may not
be assigned by any of the Parties hereto without the prior written consent of
the other Parties.

    13.

Area of Interest

    13.1

In this Article 13, the “Area of Interest” shall comprise any area falling
within the Area of Common Interest, as defined in the Operating Agreement and
such map as attached hereto as Schedule “C”.

    13.2

If during the term of this Agreement or the LLC Purchase Agreement, and for a
period of two years following the Closing Date, either of Strathmore, American
Uranium or any Affiliate of either of Strathmore or American Uranium (in this
section, an “Acquiring Party”) stakes or otherwise acquires, directly or
indirectly, any right to or interest in any mining claim, license, lease, grant,
concession, permit, patent or other mineral property located wholly or partly
within the Area of Interest, the Acquiring Party shall forthwith give notice to
NCA of that staking or acquisition, the total cost thereof and all details in
the possession of that Party with respect to the details of the acquisition, the
nature of the property and the known mineralization.

    13.3

NCA may, within 30 days of receipt of the Acquiring Party’s notice, elect by
notice to the Acquiring Party, to require that the mineral properties and the
right or interest acquired be included and thereafter form part of the Property
for all purposes.

    13.4

If the election aforesaid is made, NCA shall reimburse the Acquiring Party for
the costs of the acquisition.

    13.5

If NCA does not make the election aforesaid within that period of 30 days, the
right or interest acquired by the Acquiring Party shall not form part of the
Property and the Acquiring Party will be solely entitled thereto.

Page 13 of 43

--------------------------------------------------------------------------------


14.

Arbitration

    14.1

All questions or matters in dispute under this Agreement or the LLC Purchase
Agreement shall be submitted to arbitration pursuant to the terms hereof.

    14.2

It shall be a condition precedent to the right of any party to submit any matter
to arbitration pursuant to the provisions hereof, that any party intending to
refer any matter to arbitration shall have given not less than 10 days' prior
notice of its intention to do so to the other party, together with particulars
of the matter in dispute. On the expiration of such 10 days, the party who gave
such notice may proceed to refer the dispute to arbitration as provided in
section 14.3.

    14.3

The party desiring arbitration shall appoint one arbitrator, and shall notify
the other party of such appointment, and the other party shall, within 15 days
after receiving such notice, either consent to the appointment of such
arbitrator which shall then carry out the arbitration or appoint an arbitrator,
and the two arbitrators so named, before proceeding to act, shall, within 30
days of the appointment of the last appointed arbitrator, unanimously agree on
the appointment of a third arbitrator to act with them and be chairman of the
arbitration herein provided for. If the other party shall fail to appoint an
arbitrator within 15 days after receiving notice of the appointment of the first
arbitrator, the first arbitrator shall be the only arbitrator. If the two
arbitrators appointed by the parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
Commercial Arbitration Act of British Columbia. Except as specifically otherwise
provided in this section, the arbitration herein provided for shall be conducted
in accordance with such Act. The chairman, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place in
Vancouver, British Columbia, for the purpose of hearing the evidence and
representations of the parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Act or this
section. After hearing any evidence and representations that the parties may
submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the parties. The expense of the arbitration shall be paid as specified
in the award.

    14.4

The parties agree that the award of a majority of the arbitrators, or in the
case of a single arbitrator, of such arbitrator, shall be final and binding upon
each of them.

    15.

Miscellaneous

    15.1

Strathmore, American Uranium, AUC and NCA agree to perform or cause to be
performed all such acts and deeds as may be required to give full force and
effect to the terms and provisions set out herein and to cooperate with each
other and each other’s counsel and other professional advisors in the
preparation, execution and delivery of any and all documents or instruments
necessary to give full force and effect to the terms and provisions set out
herein and any other documents required to give effect hereto.

Page 14 of 43

--------------------------------------------------------------------------------

[exhibit10-1x15x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x16x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x17x1.jpg]

--------------------------------------------------------------------------------

SCHEDULE “A”

THE PROPERTY

State Leases

  Lease Property         Due   State No. District Acreage Section Township Range
Date Leasee                   WY 0- 40864 Pine Tree-Reno Creek 640 16 42N 73W
Jun. 2 STRATHMORE RESOURCES (US) LTD WY 0- 40865 Pine Tree-Reno Creek 640 16 42N
74W Jun. 2 STRATHMORE RESOURCES (US) LTD WY 0- 40866 Pine Tree-Reno Creek 640 16
43N 74W Jun. 2 STRATHMORE RESOURCES (US) LTD WY 0- 40866 Pine Tree-Reno Creek
640 36 43N 74W Jun. 2 STRATHMORE RESOURCES (US) LTD WY 0- 40867 Pine Tree-Reno
Creek 640 36 44N 75W Jun. 2 STRATHMORE RESOURCES (US) LTD

Federal Mining Claims

  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner                
WMC272476 ANC 1 SW 20 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC297425 ANC 2
AMENDED NW SW 20 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272478 ANC 3 SW 20
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC297426 ANC 4
AMENDED NW SW 20 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272480 ANC 5 SW 20
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272481 ANC 6 NW SW 20 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272482 ANC 7 SW 20 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272483 ANC 8 NW SW 20 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC297427 ANC 9
AMENDED NW 20 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272485 ANC 10 SW 17 43N
74W 6 STRATHMORE RESOURCES (US) LTD     NW 20 43N 74W 6  

Page 16 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC297428 ANC 11
AMENDED NW 20 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272487 ANC 12 SW 17 43N
74W 6 STRATHMORE RESOURCES (US) LTD     NW 20 43N 74W 6   WMC272488 ANC 13 NW 20
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272489 ANC 14 SW 17 43N 74W 6
STRATHMORE RESOURCES (US) LTD     NW 20 43N 74W 6   WMC272490 ANC 15 NW 20 43N
74W 6 STRATHMORE RESOURCES (US) LTD WMC272491 ANC 16 SW 17 43N 74W 6 STRATHMORE
RESOURCES (US) LTD     NW 20 43N 74W 6    WMC272492 ANC 17 SW 17 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272493 ANC 18 NW SW 17 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272494 ANC 19 SW 17 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272495 ANC 20 NW SW 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272496
ANC 21 SW 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272497 ANC 22 NW SW 17
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272498 ANC 23 SW 17 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272499 ANC 24 NW SW 17 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272500 ANC 25 SW SE 17 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272501 ANC 26 NE NW SW SE 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC272502 ANC 27 SE 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272503 ANC 28
NE SE 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272504 ANC 29 SE 17 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC272505 ANC 30 NE SE 17 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272506 ANC 31 SE 17 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272507 ANC 32 NE SE 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272508
ANC 33 SE 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272509 ANC 34 NE SE 17
43N 74W 6 STRATHMORE RESOURCES (US) LTD

Page 17 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC272510 ANC 35
NW 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272511 ANC 36 NW 17 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272512 ANC 37 NW 17 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272513 ANC 38 NW 17 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272514 ANC 39 NE NW 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272515
ANC 40 NE 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272516 ANC 41 NE 17 43N
74W 6 STRATHMORE RESOURCES (US) LTD WMC272517 ANC 42 NE 17 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272518 ANC 43 NE 17 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272519 ANC 44 SW SE 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272520
ANC 45 SE 17 43N 74W 6 STRATHMORE RESOURCES (US) LTD                 WMC272826
BFR 1 NW 6 42N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272827 BFR 2 NW SW 6 42N
73W 6 STRATHMORE RESOURCES (US) LTD WMC272828 BFR 3 NW 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC272829 BFR 4 NW SW 6 42N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC272830 BFR 5 NW 6 42N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272831 BFR 6
NW SW 6 42N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272832 BFR 7 NW 6 42N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272833 BFR 8 NW SW 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC272834 BFR 9 NE NW 6 42N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC272835 BFR 10 NE NW SW SE 6 42N 73W 6 STRATHMORE RESOURCES (US) LTD
WMC272836 BFR 11 NE 6 42N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272837 BFR 12
NE SE 6 42N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272838 BFR 13 NE 6 42N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272839 BFR 14 NE SE 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC272840 BFR 15 NE 6 42N 73W 6 STRATHMORE RESOURCES (US) LTD

Page 18 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC272841 BFR 16
NE SE 6 42N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272842 BFR 17 NW 5 42N 73W 6
STRATHMORE RESOURCES (US) LTD     NE 6 42N 73W 6   WMC272843 BFR 18 NW SW 5 42N
73W 6 STRATHMORE RESOURCES (US) LTD     NE SE 6 42N 73W 6   WMC272844 BFR 21 SW
6 42N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272845 BFR 22 SW 6 42N 73W 6
STRATHMORE RESOURCES (US) LTD     NW 7 42N 73W 6   WMC272846 BFR 23 SW 6 42N 73W
6 STRATHMORE RESOURCES (US) LTD WMC272847 BFR 24 SW 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW 7 42N 73W 6   WMC272848 BFR 25 SW 6 42N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272849 BFR 26 SW 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW 7 42N 73W 6   WMC272850 BFR 27 SW 6 42N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272851 BFR 28 SW 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW 7 42N 73W 6   WMC272852 BFR 29 SW SE 6 42N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272853 BFR 30 SW SE 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD     NE NW 7 42N 73W 6   WMC272854 BFR 31 SE 6 42N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272855 BFR 32 SE 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD     NE 7 42N 73W 6   WMC272856 BFR 33 SE 6 42N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272857 BFR 34 SE 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD     NE 7 42N 73W 6   WMC272858 BFR 35 SE 6 42N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272859 BFR 36 SE 6 42N 73W 6 STRATHMORE
RESOURCES (US) LTD     NE 7 42N 73W 6   WMC272860 BFR 37 SW 5 42N 73W 6
STRATHMORE RESOURCES (US) LTD     SE 6 42N 73W 6  

Page 19 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC272861 BFR 38
SW 5 42N 73W 6 STRATHMORE RESOURCES (US) LTD     SE 6 42N 73W 6       NE 7 42N
73W 6       NW 8 42N 73W 6   WMC289311 BFR-39 SW 1 42N 74W 6 STRATHMORE
RESOURCES (US) LTD     SE 2 42N 74W 6   WMC289312 BFR-40 SW 1 42N 74W 6
STRATHMORE RESOURCES (US) LTD     SE 2 42N 74W 6       NE 11 42N 74W 6       NW
12 42N 74W 6   WMC289313 BFR-41 SW 1 42N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC289314 BFR-42 SW 1 42N 74W 6 STRATHMORE RESOURCES (US) LTD     NW 12 42N 74W
6   WMC289315 BFR-43 SW 1 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289316
BFR-44 SW 1 42N 74W 6 STRATHMORE RESOURCES (US) LTD     NW 12 42N 74W 6  
WMC289317 BFR-45 SW 1 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289318 BFR-46
SW 1 42N 74W 6 STRATHMORE RESOURCES (US) LTD     NW 12 42N 74W 6   WMC289319
BFR-47 SW SE 1 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289320 BFR-48 SW SE 1
42N 74W 6 STRATHMORE RESOURCES (US) LTD     NE NW 12 42N 74W 6   WMC289321
BFR-49 SE 1 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289322 BFR-50 SE 1 42N
74W 6 STRATHMORE RESOURCES (US) LTD     NE 12 42N 74W 6   WMC289323 BFR-51 SE 1
42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289324 BFR-52 SE 1 42N 74W 6
STRATHMORE RESOURCES (US) LTD     NE 12 42N 74W 6   WMC289325 BFR-53 SE 1 42N
74W 6 STRATHMORE RESOURCES (US) LTD WMC289326 BFR-54 SE 1 42N 74W 6 STRATHMORE
RESOURCES (US) LTD     NE 12 42N 74W 6   WMC289327 BFR-55 SE 1 42N 74W 6
STRATHMORE RESOURCES (US) LTD

Page 20 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC289328 BFR-56
SE 1 42N 74W 6 STRATHMORE RESOURCES (US) LTD     NE 12 42N 74W 6   WMC289329
BFR-57 NE 11 42N 74W 6 STRATHMORE RESOURCES (US) LTD     NW 12 42N 74W 6  
WMC289330 BFR-58 NE SE 11 42N 74W 6 STRATHMORE RESOURCES (US) LTD     NW SW 12
42N 74W 6   WMC289331 BFR-59 NW 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC289332 BFR-60 NW SW 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289333
BFR-61 NW 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289334 BFR-62 NW SW 12
42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289335 BFR-63 NW 12 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC289336 BFR-64 NW SW 12 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC289337 BFR-65 NE NW 12 42N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC289338 BFR-66 NE NW SW SE 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC289339 BFR-67 NE 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289340 BFR-68
NE SE 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289341 BFR-69 NE 12 42N 74W
6 STRATHMORE RESOURCES (US) LTD WMC289342 BFR-70 NE SE 12 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC289343 BFR-71 NE 12 42N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC289344 BFR-72 NE SE 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289345
BFR-73 NE 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289346 BFR-74 NE SE 12
42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289347 BFR-75 SE 11 42N 74W 6
STRATHMORE RESOURCES (US) LTD     SW 12 42N 74W 6   WMC289348 BFR-76 SW 12 42N
74W 6 STRATHMORE RESOURCES (US) LTD WMC289349 BFR-77 SW 12 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC289350 BFR-78 SW 12 42N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC289351 BFR-79 SW SE 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD

Page 21 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC289352 BFR-80
SE 12 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC289353 BFR-81 SE 12 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC289354 BFR-82 SE 12 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC289355 BFR-83 SE 12 42N 74W 6 STRATHMORE RESOURCES (US)
LTD                 WMC261775 FMC - 1 SW 9 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261776 FMC - 2 SW 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261777 FMC
- 3 SW 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261778 FMC - 4 SW 9 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC261779 FMC - 5 SW 9 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261780 FMC - 6 SW 9 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261781 FMC - 7 SW 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261782 FMC
- 8 SW 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261783 FMC - 9 SE 9 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC261784 FMC - 10 SE 9 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261785 FMC - 11 SE 9 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261786 FMC - 12 SE 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261787
FMC - 13 SE 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261788 FMC - 14 SE 9
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261789 FMC - 15 SE 9 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261790 FMC - 16 SE 9 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261791 FMC - 17 SE 9 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261792 FMC - 18 SE 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261793
FMC - 19 SE 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD     SW 10 43N 74W 6  
WMC261794 FMC - 20 SE 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD     SW 10 43N
74W 6  

Page 22 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC261795 FMC -
21 SW 10 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261796 FMC - 22 SW 10 43N
74W 6 STRATHMORE RESOURCES (US) LTD WMC261797 FMC - 23 SW 10 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261798 FMC - 24 SW 10 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261799 FMC - 25 SW 10 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261800 FMC - 26 SW 10 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261801
FMC - 27 SW 10 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261802 FMC - 28 SW 10
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261803 FMC - 29 NE 9 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261804 FMC - 30 NE 9 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261805 FMC - 31 NE 9 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261806 FMC - 32 SE 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261807
FMC - 33 SW 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261808 FMC - 34 SW 4
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261809 FMC - 35 SW 4 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261810 FMC - 36 SW 4 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261811 FMC - 37 SW 4 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261812 FMC - 38 SW 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261813
FMC - 39 SW 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261814 FMC - 40 SW 4
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261815 FMC - 41 SE 4 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261816 FMC - 42 SE 4 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261817 FMC - 43 SE 4 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261818 FMC - 44 SE 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261819
FMC - 45 SE 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261820 FMC - 46 SE 4
43N 74W 6 STRATHMORE RESOURCES (US) LTD

Page 23 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC261821 FMC -
47 SE 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261822 FMC - 48 SE 4 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC261823 FMC - 49 SE 4 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261824 FMC - 50 SE 4 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261825 FMC - 53 NW 3 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261826
FMC - 54 NW 3 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261827 FMC - 55 NW 3
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261828 FMC - 56 NW 3 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261829 FMC - 57 NW 3 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261830 FMC - 58 NW 3 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261831 FMC - 59 NW 3 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261832
FMC - 60 NW 3 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261833 FMC - 61 NW SW 3
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261834 FMC - 62 NW SW 3 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261835 FMC - 63 SW 3 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261836 FMC - 64 SW 3 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261837 FMC - 65 SW 3 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261838
FMC - 66 SW 3 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261839 FMC - 67 SW 3
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261840 FMC - 68 SW 3 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261841 FMC - 69 SW 3 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261842 FMC - 70 SW 3 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261843 FMC - 71 NW 10 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261844
FMC - 72 NW 10 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261845 FMC - 73 NW 10
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261846 FMC - 74 NW 10 43N 74W 6
STRATHMORE RESOURCES (US) LTD

Page 24 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC261847 FMC -
75 NW 10 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261848 FMC - 76 NW 10 43N
74W 6 STRATHMORE RESOURCES (US) LTD WMC261849 FMC - 77 NW 10 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261850 FMC - 78 NW 10 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261851 FMC - 79 NW 35 44N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261852 FMC - 80 NW 35 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261853
FMC - 81 NW 35 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261854 FMC - 82 NW 35
44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261855 FMC - 83 NW 35 44N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261856 FMC - 84 NW 35 44N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261857 FMC - 85 NW 35 44N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261858 FMC - 86 NW 35 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261859
FMC - 87 NW 35 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261860 FMC - 88 NW 35
44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261861 FMC - 89 SW 35 44N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261862 FMC - 90 SW 35 44N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC261863 FMC - 91 SW 35 44N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC261864 FMC - 92 SW 35 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261865
FMC - 93 SW 35 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261866 FMC - 94 SW 35
44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC261867 FMC - 95 SW 35 44N 74W 6
STRATHMORE RESOURCES (US) LTD WMC261868 FMC - 96 SW 35 44N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272571 FMC 97 NW 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC272572 FMC 98 NE NW 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272573 FMC
99 NE 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272574 FMC 100 NE 4 43N 74W 6
STRATHMORE RESOURCES (US) LTD

Page 25 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC272575 FMC
101 NE 4 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272576 FMC 102 SE 33 44N 74W
6 STRATHMORE RESOURCES (US) LTD     NE 4 43N 74W 6   WMC272577 FMC 103 SE 4 43N
74W 6 STRATHMORE RESOURCES (US) LTD WMC272578 FMC 104 SE 33 44N 74W 6 STRATHMORE
RESOURCES (US) LTD     NE 4 43N 74W 6   WMC272579 FMC 105 NW 9 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272580 FMC 106 NW 9 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272581 FMC 107 NW 9 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272582 FMC 108 NW 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272583 FMC
109 NE NW 9 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272584 FMC 110 NE 9 43N
74W 6 STRATHMORE RESOURCES (US) LTD WMC272585 FMC 111 NE NW 9 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272586 FMC 112 NE 9 43N 74W 6 STRATHMORE
RESOURCES (US) LTD                 WMC286950 HR-1 NW 33 44N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC286951 HR-2 NW 33 44N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC286952 HR-3 NW 33 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC286953 HR-4 NE
33 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC286954 HR-5 NE 33 44N 74W 6
STRATHMORE RESOURCES (US) LTD WMC286955 HR-6 NE 33 44N 74W 6 STRATHMORE
RESOURCES (US) LTD                 WMC260500 PT-1 NW 17 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC260501 PT-2 NW SW 17 42N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC260502 PT-3 NW 17 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC260503 PT-4
NW SW 17 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC260504 PT-5 NW 17 42N 74W 6
STRA THMORE RESOURCES (US) LTD WMC260505 PT-6 NW SW 17 42N 74W 6 STRATHMORE
RESOURCES (US) LTD

Page 26 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC260506 PT-7
NW 17 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC260507 PT-8 NW SW 17 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC260508 PT-9 NE NW 17 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC260509 PT-10 NE NW SW SE 17 42N 74W 6 STRATHMORE RESOURCES
(US) LTD WMC260510 PT-11 NE 17 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC260511
PT-12 NE SE 17 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC260512 PT-13 NE 17 42N
74W 6 STRATHMORE RESOURCES (US) LTD WMC260513 PT-14 NE SE 17 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC260514 PT-15 NE 17 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC260515 PT-16 NE SE 17 42N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC260516 PT-17 NE 17 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC260517
PT-18 NE SE 17 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC260518 PT-19 SW 17 42N
74W 6 STRATHMORE RESOURCES (US) LTD WMC260519 PT-20 SW 17 42N 74W 6 STRATHMORE
RESOURCES (US) LTD     NW 20 42N 74W 6   WMC260520 PT-21 SW 17 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC260521 PT-22 SW 17 42N 74W 6 STRATHMORE
RESOURCES (US) LTD     NW 20 42N 74W 6   WMC260522 PT-23 SW 17 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC260523 PT-24 SW 17 42N 74W 6 STRATHMORE
RESOURCES (US) LTD     NW 20 42N 74W 6   WMC260524 PT-25 SW 17 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC260525 PT-26 SW 17 42N 74W 6 STRATHMORE
RESOURCES (US) LTD     NW 20 42N 74W 6   WMC260526 PT-27 SW SE 17 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC260527 PT-28 SW SE 17 42N 74W 6 STRATHMORE
RESOURCES (US) LTD     NE NW 20 42N 74W 6   WMC260528 PT-29 NW 20 42N 74W 6
STRATHMORE RESOURCES (US) LTD

Page 27 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC260529 PT-30
NW 20 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC260530 PT-31 NW 20 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC260531 PT-32 NW 20 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC260532 PT-33 NE NW 17 42N 74W 6 STRATHMORE RESOURCES (US)
LTD                 WMC272521 SANC 1 NE 30 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272522 SANC 2 NE NW 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272523
SANC 3 NE 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272524 SANC 4 NE NW 30
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272525 SANC 5 NE 30 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272526 SANC 6 NE NW 30 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272527 SANC 7 NE 30 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272528 SANC 8 NE NW 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272529
SANC 9 NW 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272530 SANC 10 NW 30 43N
74W 6 STRATHMORE RESOURCES (US) LTD WMC272531 SANC 11 NW 30 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272532 SANC 12 NW 30 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272533 SANC 13 NW SW 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272534
SANC 14 NE NW SW SE 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272535 SANC 15
SW 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272536 SANC 16 SW SE 30 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC272537 SANC 17 SW 30 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272538 SANC 18 SW SE 30 43N 74W 6 STRATHMORE RESOURCES
(US) LTD WMC272539 SANC 19 SW 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC272540 SANC 20 SW SE 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272541
SANC 21 SW 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD     NW 31 43N 74W 6  

Page 28 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC272542 SANC
22 SW SE 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD     NE NW 31 43N 74W 6  
WMC272543 SANC 23 NW 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272544 SANC
24 NE NW 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272545 SANC 25 NW 31 43N
74W 6 STRATHMORE RESOURCES (US) LTD WMC272546 SANC 26 NE NW 31 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272547 SANC 27 NW 31 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272548 SANC 28 NE NW 31 43N 74W 6 STRATHMORE RESOURCES
(US) LTD WMC272549 SANC 29 NW 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC272550 SANC 30 NE NW 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272587
SANC 31 NW SW 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272588 SANC 32 NE NW
SW SE 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272589 SANC 33 SW 31 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC272590 SANC 34 SW SE 31 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272591 SANC 35 SW 31 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272592 SANC 36 SW SE 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272593
SANC 37 SW 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272594 SANC 38 SW SE 31
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272595 SANC 39 SW 31 43N 74W 6
STRATHMORE RESOURCES (US) LTD     NW 6 42N 74W 6   WMC272596 SANC 40 SW SE 31
43N 74W 6 STRATHMORE RESOURCES (US) LTD     NE NW 6 42N 74W 6   WMC272597 SANC
41 SE 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272598 SANC 42 NE SE 31 43N
74W 6 STRATHMORE RESOURCES (US) LTD     NW SW 32 43N 74W 6   WMC272599 SANC 43
SE 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272600 SANC 44 SE 31 43N 74W 6
STRATHMORE RESOURCES (US) LTD     SW 32 43N 74W 6  

Page 29 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC272601 SANC
45 SE 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272602 SANC 46 SE 31 43N 74W
6 STRATHMORE RESOURCES (US) LTD     SW 32 43N 74W 6   WMC272603 SANC 47 SE 31
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272604 SANC 48 SE 31 43N 74W 6
STRATHMORE RESOURCES (US) LTD     SW 32 43N 74W 6   WMC272605 SANC 49 SE 31 43N
74W 6 STRA THMORE RESOURCES (US) LTD     NE 6 42N 74W 6   WMC272606 SANC 50 SW
SE 31 43N 74W 6 STRATHMORE RESOURCES (US) LTD     NW 5 42N 74W 6       NE 6 42N
74W 6   WMC272551 SANC 51 NW 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC272552 SANC 52 NE NW 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272553
SANC 53 NW 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272554 SANC 54 NE NW 32
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272555 SANC 55 NW 32 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272556 SANC 56 NE NW 32 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272557 SANC 57 NW 32 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272558 SANC 58 NE NW 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272559
SANC 59 NW SW 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272560 SANC 60 NE NW
SW SE 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272607 SANC 61 SW 32 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC272608 SANC 62 SW SE 32 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272609 SANC 63 SW 32 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272610 SANC 64 SW SE 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272611
SANC 65 SW 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272612 SANC 66 SW SE 32
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272613 SANC 67 SW 32 43N 74W 6
STRATHMORE RESOURCES (US) LTD     NW 5 42N 74W 6  

Page 30 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC272614 SANC
68 SW SE 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD     NE NW 5 42N 74W 6  
WMC272561 SANC 69 NE 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272562 SANC
70 NE 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272563 SANC 71 NE 32 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC272564 SANC 72 NE 32 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272615 SANC 73 SE 32 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272616 SANC 74 SE 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD     NE 5 42N
74W 6   WMC272565 SANC 75 NW 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC272566 SANC 76 NW 32 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272567 SANC
77 NW 30 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272568 SANC 78 NW 30 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC272569 SANC 79 NE SE 30 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272570 SANC 80 NW SW 29 43N 74W 6 STRATHMORE RESOURCES
(US) LTD     NE SE 30 43N 74W 6                   WMC272862 SC 1 SW 27 43N 73W 6
STRATHMORE RESOURCES (US) LTD     NW 34 43N 73W 6   WMC272863 SC 2 SW SE 28 43N
73W 6 STRATHMORE RESOURCES (US) LTD     NE NW 34 43N 73W 6   WMC272864 SC 3 NW
34 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272865 SC 4 NE NW 34 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272866 SC 5 NW 34 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC272867 SC 6 NE NW 34 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC272868 SC 7 NW 34 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272869 SC 8
NE NW 34 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272870 SC 9 NW SW 34 43N 73W
6 STRATHMORE RESOURCES (US) LTD WMC272871 SC 10 NE NW SW SE 34 43N 73W 6
STRATHMORE RESOURCES (US) LTD

Page 31 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC272872 SC 11
SW 34 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272873 SC 12 SW SE 34 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272874 SC 13 SW 34 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC272875 SC 14 SW SE 34 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC272876 SC 15 SW 34 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272877 SC
16 SW SE 34 43N 73W 6 STRATHMORE RESOURCES (US) LTD                 WMC272878 SC
17 NW 3 42N 73W 6 STRATHMORE RESOURCES (US) LTD     SW 34 43N 73W 6   WMC272879
SC 18 NE NW 3 42N 73W 6 STRATHMORE RESOURCES (US) LTD     SW SE 34 43N 73W 6  
WMC272880 SC 19 SE 28 43N 73W 6 STRATHMORE RESOURCES (US) LTD     NE 34 43N 73W
6   WMC272881 SC 20 SW 26 43N 73W 6 STRATHMORE RESOURCES (US) LTD     SE 28 43N
73W 6       NE 34 43N 73W 6       NW 35 43N 73W 6   WMC272882 SC 21 NE 34 43N
73W 6 STRATHMORE RESOURCES (US) LTD WMC272883 SC 22 NE 34 43N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW 35 43N 73W 6   WMC272884 SC 23 NE 34 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272885 SC 24 NE 34 43N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW 35 43N 73W 6   WMC272886 SC 25 NE 34 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272887 SC 26 NE 34 43N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW 35 43N 73W 6   WMC272888 SC 27 NE SE 34 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272889 SC 28 NE SE 34 43N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW SW 35 43N 73W 6   WMC272890 SC 29 SE 34 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272891 SC 30 SE 34 43N 73W 6 STRATHMORE
RESOURCES (US) LTD

Page 32 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner     SW 35 43N
73W 6   WMC272892 SC 31 SE 34 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272893
SC 32 SE 34 43N 73W 6 STRATHMORE RESOURCES (US) LTD     SW 35 43N 73W 6  
WMC272894 SC 33 SE 34 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272895 SC 34 SE
34 43N 73W 6 STRATHMORE RESOURCES (US) LTD     SW 35 43N 73W 6   WMC272896 SC 35
NE 3 42N 73W 6 STRATHMORE RESOURCES (US) LTD     SE 34 43N 73W 6   WMC272897 SC
36 NW 2 42N 73W 6 STRATHMORE RESOURCES (US) LTD     NE 3 42N 73W 6       SE 34
43N 73W 6       SW 35 43N 73W 6   WMC272898 SC 37 SW 26 43N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW 35 43N 73W 6   WMC272899 SC 38 NW 35 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272900 SC 39 NW 35 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC272901 SC 40 NW 35 43N 73W 6 STRATHMORE RESOURCES (US) LTD
WMC272902 SC 41 NW SW 35 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272903 SC 42
SW 35 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC272904 SC 43 SW 35 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC272905 SC 44 SW 35 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC272906 SC 45 NW 2 42N 73W 6 STRATHMORE RESOURCES (US) LTD
    SW 35 43N 73W 6   WMC294539 SC-46 NE SE 34 43N 73W 6 STRATHMORE RESOURCES
(US) LTD     NW SW 35 43N 73W     WMC294540 SC-47 SE 34 43N 73W 6 STRATHMORE
RESOURCES (US) LTD     SW 35 43N 73W                     WMC279363 SWD-1 NE 2
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279364 SWD-2 NE NW 2 43N 74W 6
STRATHMORE RESOURCES (US) LTD

Page 33 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC279365 SWD-3
NE 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279366 SWD-4 NE NW 2 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC279367 SWD-5 NE 2 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC279368 SWD-6 NE NW 2 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC279369 SWD-7 NE 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279370 SWD-8
NE NW 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279371 SWD-9 NE SE 2 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC279372 SWD-10 NE NW SW SE 2 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC279373 SWD-11 SE 2 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC279374 SWD-12 SW SE 2 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC279375 SWD-13 SE 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279376
SWD-14 SW SE 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279377 SWD-15 SE 2 43N
74W 6 STRATHMORE RESOURCES (US) LTD WMC279378 SWD-16 SW SE 2 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC279379 SWD-17 SE 2 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC279380 SWD-18 SW SE 2 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC279381 SWD-19 NW 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279382
SWD-20 NW 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD     NE 3 43N 74W 6  
WMC279383 SWD-21 NW 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279384 SWD-22
NW 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD     NE 3 43N 74W 6   WMC279385
SWD-23 NW 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279386 SWD-24 NW 2 43N
74W 6 STRATHMORE RESOURCES (US) LTD     NE 3 43N 74W 6   WMC279387 SWD-25 NW 2
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279388 SWD-26 NW 2 43N 74W 6
STRATHMORE RESOURCES (US) LTD     NE 3 43N 74W    

Page 34 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC279389 SWD-27
NW SW 2 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279390 SWD-28 NW SW 2 43N 74W
6 STRATHMORE RESOURCES (US) LTD     NE SE 3 43N 74W 6   WMC279391 SWD-29 SW 2
43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279392 SWD-30 SW 2 43N 74W 6
STRATHMORE RESOURCES (US) LTD     SE 3 43N 74W 6   WMC279393 SWD-31 SW 2 43N 74W
6 STRATHMORE RESOURCES (US) LTD WMC279394 SWD-32 SW 2 43N 74W 6 STRATHMORE
RESOURCES (US) LTD     SE 3 43N 74W 6   WMC279395 SWD-33 SW 2 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC279396 SWD-34 SW 2 43N 74W 6 STRATHMORE
RESOURCES (US) LTD     SE 3 43N 74W 6   WMC279397 SWD-35 SW 2 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC279398 SWD-36 SW 2 43N 74W 6 STRATHMORE
RESOURCES (US) LTD     SE 3 43N 74W 6   WMC279399 SWD-37 SE 2 43N 74W 6
STRATHMORE RESOURCES (US) LTD WMC279400 SWD-38 SW SE 2 43N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC279401 SWD-39 NE 11 43N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC279402 SWD-40 NE NW 11 43N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279405
SWD-43 SE 23 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279406 SWD-44 SW SE 23
44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279407 SWD-45 SE 23 44N 74W 6
STRATHMORE RESOURCES (US) LTD WMC279408 SWD-46 SW SE 23 44N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC279409 SWD-47 SE 23 44N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC279410 SWD-48 SW SE 23 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279411
SWD-49 SE 23 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279412 SWD-50 SW SE 23
44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279413 SWD-51 NE SE 23 44N 74W 6
STRATHMORE RESOURCES (US) LTD

Page 35 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC279414 SWD-52
NE NW SW SE 23 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279415 SWD-53 NE 23
44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279416 SWD-54 NE NW 23 44N 74W 6
STRATHMORE RESOURCES (US) LTD WMC279417 SWD-55 NE 23 44N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC279418 SWD-56 NE NW 23 44N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC279419 SWD-57 NE 23 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279420
SWD-58 NE NW 23 44N 74W 6 STRATHMORE RESOURCES (US) LTD WMC279421 SWD-59 SE 14
44N 74W 6 STRATHMORE RESOURCES (US) LTD     NE 23 44N 74W 6   WMC279422 SWD-60
SW SE 14 44N 74W 6 STRATHMORE RESOURCES (US) LTD     NE NW 23 44N 74W 6        
          WMC272617 WM 1 NE SE 6 42N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC272618 WM 2 NE NW SW SE 6 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272619
WM 3 SE 6 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272620 WM 4 SW SE 6 42N 74W
6 STRATHMORE RESOURCES (US) LTD WMC272621 WM 5 SE 6 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272622 WM 6 SW SE 6 42N 74W 6 STRATHMORE RESOURCES (US)
LTD WMC272623 WM 7 SE 6 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272624 WM 8
SW SE 6 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272625 WM 9 SE 6 42N 74W 6
STRATHMORE RESOURCES (US) LTD     NE 7 42N 74W 6   WMC272626 WM 10 SW SE 6 42N
74W 6 STRATHMORE RESOURCES (US) LTD     NE NW 7 42N 74W 6   WMC272627 WM 11 NE 7
42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272628 WM 12 NE NW 7 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272629 WM 13 NE 7 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272630 WM 14 NE NW 7 42N 74W 6 STRATHMORE RESOURCES (US)
LTD

Page 36 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC272631 WM 15
NE 7 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272632 WM 16 NE NW 7 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272633 WM 17 NE SE 7 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272634 WM 18 NE NW SW SE 7 42N 74W 6 STRATHMORE RESOURCES
(US) LTD WMC272635 WM 19 NW SW 6 42N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC272636 WM 20 SW 6 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272637 WM 21 SW
6 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272638 WM 22 SW 6 42N 74W 6
STRATHMORE RESOURCES (US) LTD WMC272639 WM 23 SW 6 42N 74W 6 STRATHMORE
RESOURCES (US) LTD WMC272640 WM 24 NW 7 42N 74W 6 STRATHMORE RESOURCES (US) LTD
WMC272641 WM 25 NW 7 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272642 WM 26 NW
7 42N 74W 6 STRATHMORE RESOURCES (US) LTD WMC272643 WM 27 NW SW 7 42N 74W 6
STRATHMORE RESOURCES (US) LTD                 WMC261871 WR - 3 SE 30 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC261872 WR - 4 SE 30 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261873 WR - 5 SE 30 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC261874 WR - 6 SE 30 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261875 WR
- 7 SW 29 43N 73W 6 STRATHMORE RESOURCES (US) LTD     SE 30 43N 73W 6  
WMC261876 WR - 8 SW 29 43N 73W 6 STRATHMORE RESOURCES (US) LTD     SE 30 43N 73W
6   WMC261877 WR - 9 SW 29 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261878 WR
- 10 SW 29 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261879 WR - 11 SW 29 43N
73W 6 STRATHMORE RESOURCES (US) LTD WMC261880 WR - 12 SW 29 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261881 WR - 13 SW 29 43N 73W 6 STRATHMORE RESOURCES (US)
LTD

Page 37 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC261882 WR -
14 SW 29 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261883 WR - 15 SW SE 29 43N
73W 6 STRATHMORE RESOURCES (US) LTD WMC261884 WR - 16 SW SE 29 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC261885 WR - 17 SE 29 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261886 WR - 18 SE 29 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC261887 WR - 19 SE 29 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261888 WR
- 20 SE 29 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261889 WR - 21 SE 29 43N
73W 6 STRATHMORE RESOURCES (US) LTD WMC261890 WR - 22 SE 29 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261891 WR - 23 SE 29 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC261892 WR - 24 SE 29 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261893 WR
- 25 NW 28 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261894 WR - 26 NW 28 43N
73W 6 STRATHMORE RESOURCES (US) LTD WMC261895 WR - 27 NW 28 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261896 WR - 28 NW 28 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC261897 WR - 29 NW 28 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261898 WR
- 30 NW 28 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261899 WR - 31 NW 28 43N
73W 6 STRATHMORE RESOURCES (US) LTD WMC261900 WR - 32 NW 28 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261901 WR - 33 NW SW 28 43N 73W 6 STRATHMORE RESOURCES
(US) LTD WMC261902 WR - 34 NW SW 28 43N 73W 6 STRATHMORE RESOURCES (US) LTD
WMC261903 WR - 35 SW 28 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261904 WR -
36 SW 28 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261905 WR - 37 SW 28 43N 73W
6 STRATHMORE RESOURCES (US) LTD WMC261906 WR - 38 SW 28 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261907 WR - 39 SW 28 43N 73W 6 STRATHMORE RESOURCES (US)
LTD

Page 38 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner WMC261908 WR -
40 SW 28 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261909 WR - 41 SW 28 43N 73W
6 STRATHMORE RESOURCES (US) LTD WMC261910 WR - 42 SW 28 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261911 WR - 43 SW 28 43N 73W 6 STRATHMORE RESOURCES (US)
LTD     NW 33 43N 73W 6   WMC261912 WR - 44 SW 28 43N 73W 6 STRATHMORE RESOURCES
(US) LTD     NW 33 43N 73W 6   WMC261913 WR - 45 NW 33 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261914 WR - 46 NW 33 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC261915 WR - 47 NW 33 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261916 WR
- 48 NW 33 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261917 WR - 49 NW 33 43N
73W 6 STRATHMORE RESOURCES (US) LTD WMC261918 WR - 50 NW 33 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261919 WR - 51 NW 33 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC261920 WR - 52 NW 33 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261921 WR
- 53 NE 33 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261922 WR - 54 NE 33 43N
73W 6 STRATHMORE RESOURCES (US) LTD     NW 34 43N 73W 6   WMC261923 WR - 55 NE
33 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261924 WR - 56 NE 33 43N 73W 6
STRATHMORE RESOURCES (US) LTD     NW 34 43N 73W 6   WMC261925 WR - 57 NE 33 43N
73W 6 STRATHMORE RESOURCES (US) LTD WMC261926 WR - 58 NE 33 43N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW 34 43N 73W 6   WMC261927 WR - 59 NE 33 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC261928 WR - 60 NE 33 43N 73W 6 STRATHMORE
RESOURCES (US) LTD     NW 34 43N 73W 6   WMC261929 WR - 61 NE 33 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC261930 WR - 62 NE 33 43N 73W 6 STRATHMORE
RESOURCES (US) LTD

Page 39 of 43

--------------------------------------------------------------------------------


  Claim             BLM Serial# Name Subd. Sec Twn Rge PM Owner     NW 34 43N
73W 6   WMC261931 WR - 63 NW 27 43N 73W 6 STRATHMORE RESOURCES (US) LTD
WMC261932 WR - 64 NW 27 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261933 WR -
65 NW 27 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261934 WR - 66 NW 27 43N 73W
6 STRATHMORE RESOURCES (US) LTD WMC261935 WR - 67 NW 27 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261936 WR - 68 NW 27 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC261937 WR - 69 NW 27 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261938 WR
- 70 NW 27 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261939 WR - 71 NW SW 27
43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261940 WR - 72 NW SW 27 43N 73W 6
STRATHMORE RESOURCES (US) LTD WMC261941 WR - 73 SW 27 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261942 WR - 74 SW 27 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC261943 WR - 75 SW 27 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261944 WR
- 76 SW 27 43N 73W 6 STRATHMORE RESOURCES (US) LTD WMC261945 WR - 77 SW 27 43N
73W 6 STRATHMORE RESOURCES (US) LTD WMC261946 WR - 78 SW 27 43N 73W 6 STRATHMORE
RESOURCES (US) LTD WMC261947 WR - 79 SW 27 43N 73W 6 STRATHMORE RESOURCES (US)
LTD WMC261948 WR - 80 SW 27 43N 73W 6 STRATHM ORE RESOURCES (US) LTD

Page 40 of 43

--------------------------------------------------------------------------------

SCHEDULE “B”

THE STM ASSETS


1. GEOLOGICAL DATA


Drill hole mineral intercept summary for holes located in:

Section 36, T43N, R74W, Campbell County, Wyoming;

Sections 1, 2, 12, and 13, T42N, R74W, Campbell County, Wyoming; and

Section 6, and 7, T42N, R73W, Campbell County, Wyoming.

Drill Hole Map 1” = 200’

Section 36, T43N, R74W, Campbell County, Wyoming;

 



Drill Hole Map 1” = 200’

Section 6, T42N, R73 W, and Section 1, T42N, R74W Campbell County, Wyoming;

 



Drill Hole Map 1” = 200’

Section 6, T42N, R73 W, and Section 1, T42N, R74W Campbell County, Wyoming;

2. LAND AGREEMENTS. Any and all surface and mineral owner agreements owned by
AUC, LLC, including those held in the name of Strathmore Resources (US) Ltd. as
listed below. All of such agreements are assignable except for the option
agreements which are assignable in accordance with Section 7.1(d) of this
Agreement.

Fee Mineral Leases


Sinadin. Lessor: Dorothy Reichmuth and Nolan Diehl, Trustees of the Sinadin
Family Mineral Trust, Lessee: Strathmore Resources (US) Ltd. Signed August 29,
2006, applying to the NW ¼, the SW ¼, and the SE ¼ of Section 31, T43N R73W,
Campbell County WY. Minerals only.

Bing. Lessor: Ovella Bing, . Lessee: Strathmore Resources (US) Ltd., signed May
9, 2006, applying to SE ¼ Section 30, T43N R74W and NE ¼ Section 31, T43N R74W,
Campbell County, WY. Minerals and Surface.

Surface Access Agreements


Leavitt. Lessor: Wells Fargo Bank, NA, Trustee of Richard W. Leavitt Trust,
Lessee: Strathmore Resources (US) Ltd., dated May 7, 2008, applying to W ½, SE
¼, S ½ of NE ¼, and NE ¼ of NE ¼ of Section 31, NE ¼ of Section 33, All of
Section 34, and the W ½ of Section 35, T43N R73W, Campbell County WY. Surface
access only, for wildlife, archaeology, flora/fauna baseline survey.

Atwood-Laur. Lessor: First National Bank of Buffalo WY, Trustee of the
Atwood-Laur Family Trust Agreement, Lessee: Strathmore Resources (US) Ltd.,
signed April 10, 2008, applying to SW ¼ of Section 29 and the E ½ of the SE ¼ of
Section 30, T43N R73W, Campbell County, WY.

Option Agreements


McCollough: Optionor: John W. and Mary Sue McCollough, Trustees of the John W.
McCullough and Mary Sue McCollough Revocable Trust. Optionee: Strathmore
Resources (US) Ltd., signed February 9, 2009, for mineral lease applying to Lots
1, 2, 7, 8, 9, 14, and 15 in Section 26, T44N R74W, and Lot 1 in Section 35,
T44N R74W, Campbell County, WY.

Moore: Optionor:Patricia J. Moore Mineral Limited Partnership, Patricia J.
Moore, Trustee of the Patricia J. Moore Trust, Timothy M. Moore, and Dalene E.
Moore, collectively Owner, Optionee: Strathmore Resources (US) Ltd ., signed
February 10, 2009, for mineral lease and surface agreement applying to Lots 1,
2, 7, 8, 9, 14, and 15 in Section 26, T44N R74W, and Lot 1 in Section 35, T44N
R74W, Campbell County, WY and the following:

Page 41 of 43

--------------------------------------------------------------------------------

[exhibit10-1x44x1.jpg]


3. STUDIES / MATERIAL COMPLETED AND SUBMITTED TO DEQ

Exploration operations plan for Aquifer and Orebody Characterization -- Revision
I July 2008

Environmental Baseline Study Plan -- Reno Creek -- May 2008

Statement of Work -- Exploration Drilling Services at Reno Creek -- July 2008

4. STUDIES / PERMITS IN APPLICATION FORM

UIC deep disposal permit -- Ready for submittal to DEQ Water Quality Dept

5. STUDIES / WORK STOPPED DUE TO AMERICAN LACK OF FUNDING

Soils and vegetation – BKS Environmental Associates, Inc. A partial report was
prepared to cover the work that had been completed.

Reno Creek ISR Plant – Interim Status Report and Process Concerns This report
was prepared by Pennoni Associates and illustrates the progress on the plant
layout and design.

Wildlife studies -- Jones and Stokes stopped work on this effort in July 2008.
None of their work was published, or completed due to lack of funding.

Archeologists -- Greer Services stopped work in July 2008 due to lack of
funding. They had only completed part of their work, and none was put in print
General Permitting - This was handled by S.M. Stoller Corporation Stoller was
responsible for tying the work together and publishing the completed work. They
were to some extent directing and pulling together the field work in progress.

Page 42 of 43

--------------------------------------------------------------------------------

SCHEDULE “C”

THE AREA OF INTEREST

[exhibit10-1x45x1.jpg]

Page 43 of 43

--------------------------------------------------------------------------------